Citation Nr: 1127095	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus with degenerative joint disease of the left foot. 

5.  Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to service-connected bilateral pes planus with degenerative joint disease of the left foot or as secondary to a lumbar spine disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a gastrointestinal disability. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1964, with service in Germany from February 1962 to September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held at the RO in October 2008 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In December 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The issues of entitlement to service connection for a lumbar spine disability, a bilateral lower extremity disability, sinusitis, and a gastrointestinal (GI) disorder, are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The evidence of record demonstrates that a neck disability and sleep apnea are not related to active service.

2.  The evidence of record demonstrates that a psychiatric disability, to include posttraumatic stress disorder (PTSD), is not related to active service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board finds that VA's duty to notify has been satisfied in this case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   November 2004, December 2004, January 2005, and March 2006 letters that contained the required VCAA notice were sent to the Veteran.  Although not all of the letters were sent prior to initial adjudication, there is no prejudice in proceeding to adjudication of these claims because the notice was followed by readjudication in a December 2010 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  The Board notes that regulations regarding claims for service connection for PTSD recently have been amended.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010 ("Stressor Determinations").  But these regulations changed the criteria for claims with alleged stressors based on a fear of hostile military or terrorist activity.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Because the Veteran's alleged stressors are seeing a unit member get killed in an armored personnel carrier (APC) accident while stationed in Germany, participating in maneuvers, and almost being court-martialed, and not based on fear of a hostile military or terrorist activity, these amendments to § 3.304 do not apply and any lack of notice to the Veteran is non-prejudicial.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Additionally, the Veteran was represented by a certified Veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify either has been satisfied or any notice deficiency has caused no prejudice to the Veteran.  

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   In a December 2009 letter, VA complied with VCAA requirements by providing notice to the Veteran that it had been unable to obtain certain private records although it had sent 2 requests.  See 38 C.F.R. § 3.159(e).  

VA did not provide the Veteran with examinations regarding the claims for service connection for a neck disability, sleep apnea, and a psychiatric disability, but none were required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, as is discussed further below, the evidence of record does not establish an inservice event, injury, or disease relevant to a neck disability, sleep apnea, or a psychiatric disability, or indicate that any of those disabilities may be associated with active service.  Thus, the Board finds that obtaining another examination or opinion is not required.  

Additionally, the Board finds that VA has met its duty to assist in attempting to verify the Veteran's alleged in-service stressors.  In a September 2009 memorandum, VA concluded that it did not have sufficient information to submit the Veteran's stressors to the Joint Service Records Research Center (JSRRC) for verification.  The Veteran has stated that he saw a fellow unit member die in an APC accident.  The Veteran has not provided the name of that unit member, however, and stated at the October 2008 Board hearing that he could not remember this person's name.  In order to verify a death due to an accident, the JSRRC requires the name of the service member.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, Chapter 1, Section D.14.f.  Accordingly, the Board concludes that VA's actions complied with the duty to assist.  

The Veteran provided testimony at an October 2008 Board hearing.  There is no indication in the record that additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Finally, the Board finds that there has been substantial compliance with its December 2008 remand and it may proceed to adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The Board's December 2008  remand requested the following actions: (1) obtain the Veteran's SSA records; (2) obtain the Veteran's complete personnel records file; and (3) submit the Veteran's alleged stressors to the JSRRC for verification.  The first 2 actions were completed and the records were associated with the claims file.  Although VA did not submit the Veteran's alleged stressors for verification, the JSRRC requires particular information for verification to be conducted.  The Veteran did not provide that additional information and VA indicated in a memorandum that sending the alleged stressors to JSRRC could not be taken without this information.  The Board finds that this is substantial compliance with its remand directives with respect to the issues adjudicated in this decision. 

Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a neck disability and sleep apnea

The Veteran's STRs are negative for neck, sleep disturbance, and sleep apnea complaints, treatment, and diagnoses.  In a September 1961 report of medical history (RMH), the Veteran denied frequent trouble sleeping.  A September 1961 report of medical examination (RME) noted normal head, face, neck, spine, lung, chest, nose, sinus, mouth, and throat evaluations.  In a July 1964 RMH, the Veteran denied frequent trouble sleeping.  A July 1964 RME noted normal head, face, neck, spine, lung, chest, nose, sinus, mouth, and throat evaluations.  

In March and April 1996 private medical records, the Veteran reported insomnia.  An October 1997 private record diagnosed neck strain.  

In a September and December 2002 VA medical records, the Veteran reported insomnia of 10 years.  The assessments included symptoms of sleep apnea and insomnia.  An October 2003 VA record indicated that an overnight sleep study was conducted.  There was evidence for severe obstructive sleep apnea.  In other October 2003 VA records, the Veteran reported insomnia of 10 years since he lost his job, daytime drowsiness, and snoring.  The assessments were insomnia and sleep apnea.  The Veteran presented to pick up his continuous positive airway pressure (CPAP) machine.  In December 2003 VA records, the Veteran reported insomnia.  It was noted that the Veteran was on a CPAP machine.  The impression was obstructive sleep apnea.  The Veteran was being seen in psychiatry for insomnia.  In VA records dated in January, March, May, June, July, and September 2004, the Veteran reported problems with mouth breathing at night even when on CPAP and sleep apnea.  The assessments were obstructive sleep apnea with CPAP.  

At the October 2008 Board hearing, the Veteran testified that he didn't know he had a neck disability until a VA examination in 2003 showed degenerative disc disease.  He also stated that he did not get good sleep during service due to his job duties and has not slept well since then, noting that he was a truck driver.  

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a neck disability and for sleep apnea.  There are diagnoses of record of neck strain and sleep apnea.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Any neck or cervical spine degenerative arthritis or disc disease was not diagnosed within one year of service discharge, however.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there were no neck, sleep disturbance, or sleep apnea complaints, treatment, or diagnoses in the Veteran's STRs.  See 38 C.F.R. § 3.303(b); Shedden, 381 F.3d at 1167.  The service discharge RME noted normal head, face, neck, mouth, throat, and nose evaluations.  Although the Veteran provided competent testimony that he did not get much sleep during service due to his duties, he did not provide any testimony of sleep apnea symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, he did not provide any testimony regarding in-service neck complaints, injuries, treatment, or diagnoses.  Id., at 469-70.  Medical records do not document neck strain until 1997 and sleep apnea symptoms until 2002.  The Veteran also has not provided testimony of continuity of symptomatology regarding either disability.  See 38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  In summary, the Board finds that, although there are disabilities of record, the evidence of record does not demonstrate a relationship to service, to include continuity of symptomatology, and  service connection for a neck disability and for sleep apnea is denied.

Service connection for a psychiatric disability, to include PTSD

In addition to the laws and regulations outlined above, certain psychiatric disorders may be presumed to have been incurred during service if they first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD also requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed inservice stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  There are several different avenues for substantiating an in-service stressor:  (1) where PTSD is diagnosed during service; (2) where the Veteran engaged in combat with the enemy; (3) where the Veteran was a prisoner-of-war; (4) where there was an in-service personal assault; (5) where the alleged stressor has been verified; and (5) where there are lay statements regarding the stressor that is related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(1)-(4); Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  The procedures and regulations governing each avenue are slightly different.  

Here, the Veteran has alleged psychiatric disabilities, including PTSD, due to the following stressors: watching the death of a unit member in an APC accident while serving in Germany; almost being court martialed; and participating in maneuvers.  PTSD was not diagnosed during service.  The evidence of record does not show, and the Veteran has not alleged, that he participated in combat with the enemy, that he was a prisoner of war, or that he was subject to personal assault.  Additionally, the Veteran's stressors are not related to a fear of hostile military or terrorist activity.  Accordingly, the alleged stressors must be verified by the JSRRC.  

The Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and that testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service records or other corroborative evidence must substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A stressor need not be corroborated in every detail, however.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  A medical opinion diagnosing PTSD also does not suffice to verify the occurrence of the claimed inservice stressors.  Cohen, 10 Vet. App. at 142.  

The Veteran's STRs are negative for any psychiatric complaints, treatment, or diagnoses.  In a September 1961 RMH, the Veteran denied nervous trouble, depression, and excessive worry.  A September 1961 RME noted normal psychiatric evaluation.  A July 1964 RME noted normal psychiatric evaluation.  In a July 1964 RMH, the Veteran denied depression, excessive worry, and nervous trouble.  

VA medical records from October 1990 indicate that the Veteran was admitted for inpatient treatment due to complaints of depression and alcohol abuse.  The Veteran reported that he had been depressed since 1984.  In a November 1990 VA record, the diagnoses were dysthymic disorder and alcohol dependence.  

In March and April 1996 private medical records, the Veteran reported insomnia.  

In a September and December 2002 VA medical records, the Veteran reported insomnia of 10 years and depression.  The assessments included questionable bipolar disorder and insomnia.  In an October 2003 VA record, the Veteran reported insomnia and depression of 10 years since he lost his job, depression since 1995, moderate depressive symptoms that he experienced over the last 8 years and at previous periods in his life, and depression for the first time in his life after losing his job.  The assessments included insomnia, depression, and major depressive disorder, moderate to severe without psychotic features.  November 2003 VA records diagnosed recurrent major depressive disorder.  December 2003 VA records noted that the Veteran was being seen in psychiatry for insomnia and depression and assessed major depressive disorder.  The Veteran reported that his depression and anxiety had recently decreased dramatically.  

In January 2004 VA medical records, the Veteran reported depression for years.  The assessments included major depressive disorder, depression, bipolar type 2, and anxiety.  The Veteran was admitted into a VA medical center for psychiatric treatment.  February 2004 VA records assessed major depression, depression with anxiety, and rule out bipolar type II.  In a February 2004 mental health note, the Veteran reported depression of 1.5 years, but that he had been having nightmares since he was discharged from service.  He denied any traumatic events, including combat, accidents, abuse, and head injuries.  He also stated he had depression for years.  In VA medical records from March 2004 to October 2004, the Veteran reported insomnia and depression.  The assessments included bipolar disorder, insomnia, depression, anxiety, recurrent depressive disorder, panic disorder, personality disorder, bipolar type II disorder, and rule out PTSD.  

At the October 2008 Board hearing, the Veteran testified that he had been hospitalized for psychiatric treatment.  He stated that his PTSD was due to seeing a unit member die in an APC accident and that bipolar disorder was diagnosed in 2003.  

First, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  Notably, there is no credible supporting evidence of an inservice stressor.  38 C.F.R. § 3.304(f).  Although the Veteran testified that a unit member died in an APC accident, he could not remember the name of the unit member.  Thus, VA was unable to attempt to search for documentation of that death by contacting the JSRRC.  Without credible supporting evidence of the alleged in-service stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f), 4.125(a).  Additionally, although the Veteran provided testimony that going on maneuvers and almost being court-martialed were stressors, at a February 2004 VA medical appointment he stated there were no traumas.  Although the Veteran is competent to testify as to what happened to him during active service, the Board finds that his testimony is not credible due to his inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno, 6 Vet. App. at 469-70.  

Second, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for any acquired psychiatric disability other than PTSD.  There are various current psychiatric diagnoses of record, to include depression, anxiety, bipolar disorder, and personality disorder.  See 38 C.F.R. § 3.303; Degmetich, 104 F.3d at 1333.  But there is no in-service event, disease, or injury which is related to any of the current psychiatric diagnoses.  38 C.F.R. § 3.303(b).  The STRs are negative for psychiatric complaints.  The service discharge examination notes instead a normal psychiatric evaluation and, at discharge, the Veteran denied depression, excessive worry, and nervous trouble.  The Veteran has not provided lay testimony that he experienced psychiatric symptomatology during service.  See Layno, 6 Vet. App. at 469-70.  No psychiatric disability was diagnosed within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  The medical evidence of record also does not note any complaints of psychiatric symptoms until 1984, approximately 20 years after service discharge.  See Mense, 1 Vet. App. at 356. 

Although the Veteran has provided competent testimony that he has had nightmares since service discharge, he also has provided competent testimony that he did not experience depression until he lost his job in the early 1990s.  The medical evidence also shows complaints of psychiatric symptoms in the mid-1980s.  Thus, to the extent that the Veteran is asserting that his psychiatric symptoms have been continuous since discharge, the Board finds his inconsistent testimony less than credible and accords it no probative weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  In summary, although there are currently diagnosed psychiatric disabilities, the evidence of record does not demonstrate a relationship to service, and service connection for any acquired psychiatric disability other than PTSD is not warranted.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

The Veteran also has contended that he incurred a lumbar spine disability, a bilateral lower extremity disability, sinusitis, and a GI disability during active service.  Unfortunately, as is explained below, remand of all of these claims is required.

With respect to the Veteran's claims for entitlement to service connection for a lumbar spine disability and for a bilateral lower extremity disability, remand is required because the RO/AMC has not yet substantially complied with the Board's December 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board is obligated by law to ensure that the RO complies with its remand directives); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In its December 2008 remand, the Board requested that a VA examination be provided and that the examiner address whether the lumbar spine or bilateral lower extremity disabilities were caused or aggravated by service-connected bilateral pes planus.  Although an April 2010 VA joints examination was provided, the examiner did not provide the requested opinion regarding aggravation.  Instead, the examiner stated that the lumbar spine and lower extremity conditions were unrelated to pes planus.  At the October 2008 Board hearing, the Veteran clarified that he also was alleging that his bilateral lower extremity disability was caused or aggravated by his lumbar spine disability.  Accordingly, remand is required to obtain an addendum to the April 2010 VA examination report.

With respect to the Veteran's claim for service connection for a GI disability, remand is required because the examination currently of records was not adequate for VA purposes.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination addresses all relevant evidence of record, to include lay evidence, and contains an etiological opinion that is based upon the correct factual foundation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a VA medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); Savage v. Gober, 10 Vet. App. 488, 496 (1997) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").

Here, a June 2005 VA examiner noted that the July 1964 RMH indicated GI symptoms during service, including frequent indigestion, belching, and heartburn after eating, and also noted that VA treatment records did not document GI disorders until 2002.  The VA examiner then opined that, due to the lack of treatment evidenced in the STRs and in the post-discharge medical records until 2002, the evidence did not show a nexus between any current GI disorder and military service and that it would require speculation to provide any other opinion.  Service connection does not require medical evidence of a disability or medical treatment, as opposed to symptomatology, after service discharge, however.  Additionally, at the October 2008 Board hearing, the Veteran provided competent testimony that he had constant indigestion during service that he self-treated with Rolaids and his GI symptoms worsened after service discharge.  Further, VA records as early as January 1988 indicate that the Veteran was treated for GI complaints.  Thus, the VA examiner's June 2005 opinion did not fully account for lay testimony of in-service GI symptoms and erroneously indicated that medical treatment did not begin until 2002, rather than 1988.  Given the inadequacy of the June 2005 VA examination, and given the length of time which has elapsed since this examination, the Board finds that remand is required so that the Veteran can be scheduled for an updated examination.  See 38 C.F.R. § 4.2 (2010).  

With respect to the Veteran's claim for entitlement to service connection for a sinus disorder, remand is required because no examination has been provided.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, which includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Here, the STRs show nosebleeds during service.  At the October 2008 Board hearing, the Veteran provided competent testimony that he had inservice nosebleeds and sinus symptoms that he self-medicated.  He also provided competent testimony that he continued to have sinus symptoms after service discharge and self-medicated with over the counter medication.  Private medical records diagnosed the Veteran as having allergic rhinitis in 1997 and sinusitis in 1998 and 1999.  The Veteran had sinus surgery in 2000.  VA medical records diagnosed chronic sinusitis and allergic rhinitis in 2003 and 2004.  Because there is evidence of currently diagnosed disability, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  Id.

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The Veteran also is advised that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a lumbar spine disability, a bilateral lower extremity disability, sinusitis, and/or for a gastrointestinal (GI) disorder since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Then, contact the VA Medical Center in Dallas, Texas, and ask the VA examiner who conducted the Veteran's April 14, 2010, joints examination to provide an addendum to this examination report.  The claims folder and a copy of this remand must be made available to this VA examiner for review.  Based on a review of the claims file, this examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar spine disability and any lower extremity disability, if diagnosed, was aggravated (permanently worsened) by his service-connected pes planus, to include as due to an altered gait.  This examiner also must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any lower extremity disability, if diagnosed, was aggravated (permanently worsened) by the Veteran's lumbar spine disability.  A complete rationale must be provided for any opinions expressed.

3.  If, and only if, the VA examiner who conducted the Veteran's VA joints examination on April 14, 2010, is not available, then provide the Veteran's claims folder and a copy of this remand to another appropriate VA clinician.  Based on a review of the claims file, this VA clinician must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar spine disability and any lower extremity disability, if diagnosed, was aggravated (permanently worsened) by his service-connected pes planus, to include as due to an altered gait.  This VA clinician also must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any lower extremity disability, if diagnosed, was aggravated (permanently worsened) by the Veteran's lumbar spine disability.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for an updated examination to determine the nature and etiology of his claimed GI disorder.  The claims folder and a copy of this remand must be made available to the examiner for review.  The Veteran should be asked to provide a complete medical history.  All appropriate testing must be conducted.  Based on a review of the claims folder and the results of the Veteran's physical examination, the examiner is asked to opine whether it is at least as likely as not that any GI disorder, if diagnosed, was caused or aggravated (permanently worsened) by active service.  The examiner is advised that the Veteran has reported experiencing gastrointestinal complaints, to include frequent heartburn, indigestion, and belching, which he self-treated with over the counter medication, during active service.  The Veteran also has reported experiencing continuous GI symptoms since service separation.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed sinusitis.  The claims folder and a copy of this remand must be made available to the examiner for review.  The Veteran should be asked to provide a complete medical history.  All appropriate testing must be conducted.  Based on a review of the claims folder and the results of the Veteran's physical examination, the examiner must opine whether it is at least as likely as not that a sinus disorder, to include allergic rhinitis and chronic sinusitis, if diagnosed, was caused or aggravated (permanently worsened) by active service.  The examiner is advised that the Veteran has reported experiencing sinus symptoms and nosebleeds for which he self-medicated during service.  The Veteran also has reported experiencing continuous symptoms since service separation.  A complete rationale must be provided for any opinions expressed.

6.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


